323 F.2d 871
Milton L. COHN, Trustee for Ira S. Pace, Appellant,v.LICO MANUFACTURING CO., Inc., Debtor, and John L. Schwab,its Trustee in Reorganization, Appellees.
No. 12, Docket 28224.
United States Court of Appeals Second Circuit.
Argued Oct. 8, 1963.Decided Oct. 29, 1963.

I. J. Cohn, Bridgeport, Conn., for appellant.
Edward J. McCarthy, Bridgeport, Conn.  (Paul C. Jamieson, Bridgeport, Conn., on the brief), for appellees.
Before CLARK MOORE and KAUFMAN, Circuit Judges.
PER CURIAM.


1
The order is affirmed on the findings and opinion of Judge Anderson, D.C. Conn., 201 F.Supp. 899.  The order as we read it subordinates to the claims of all other creditors not only the unsecured portion of appellant's claims, but also that portion which was secured by indentures and a chattel mortgage; thus interpreted, it is appropriate to the issues presented.